Digitally signed by
                                                                     Reporter of
                                                                     Decisions
                                                                     Reason: I attest to
                       Illinois Official Reports                     the accuracy and
                                                                     integrity of this
                                                                     document
                               Appellate Court                       Date: 2021.02.10
                                                                     13:50:40 -06'00'



                  People v. Bailey, 2020 IL App (5th) 160458



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CALEB R. BAILEY, Defendant-Appellant.



District & No.     Fifth District
                   No. 5-16-0458



Filed              July 23, 2020



Decision Under     Appeal from the Circuit Court of Madison County, No. 14-CF-1068;
Review             the Hon. Kyle Napp, Judge, presiding.



Judgment           Affirmed.


Counsel on         N. Scott Rosenblum, of Rosenblum, Schwartz, Rogers & Glass, PC,
Appeal             of St. Louis, Missouri, for appellant.

                   Thomas D. Gibbons, State’s Attorney, of Edwardsville (Patrick
                   Delfino and Patrick D. Daly, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE WHARTON delivered the judgment of the court, with
                   opinion.
                   Presiding Justice Welch and Justice Overstreet concurred in the
                   judgment and opinion.
                                              OPINION

¶1        The defendant, Caleb R. Bailey, appeals his conviction for first degree murder in the
     shooting death of Travis Mayes. Evidence at trial revealed that, in the weeks leading up to the
     shooting, the defendant was hurt and angry because Mayes was involved with the defendant’s
     girlfriend, Brittney Bess. The defendant asserted that he shot Mayes because he was afraid that
     Mayes was going to shoot or stab him. On appeal, the defendant argues that the court erred by
     failing to ask jurors whether they understood all four principles embodied in Illinois Supreme
     Court Rule 431(b) (eff. July 1, 2012). He acknowledges that counsel did not object, but he
     urges us to review this claim under the plain error doctrine. He also argues that he received
     ineffective assistance of counsel because his trial attorney failed to (1) request that jurors be
     instructed that a witness is not required to speak to an attorney before testifying, (2) object to
     evidence and argument concerning his invocation of the right to remain silent, and (3) object
     to evidence of other bad acts or request a limiting instruction. We affirm.

¶2                                          I. BACKGROUND
¶3       The defendant and Bess began dating when they were in high school. Their relationship
     had its ups and downs. The defendant joined the Army National Guard at 17 and deployed to
     Egypt in 2010 and 2011. Both the defendant and Bess were unfaithful to each other during the
     defendant’s deployment. According to the defendant, however, they forgave each other and
     moved on.
¶4       The defendant became acquainted with Mayes because Mayes worked as a bouncer at the
     Rust Bucket, a bar the defendant frequented. Although the defendant characterized their
     friendship as being “bar buddies,” he also testified that he spent time with Mayes away from
     the bar participating in activities related to their mutual interest in motorcycles. At some point,
     the defendant introduced Bess to Mayes and asked Mayes to help Bess get a job at the Rust
     Bucket.
¶5       Shortly after the defendant’s return from his deployment in Egypt, Bess became pregnant
     with their daughter, Avery. At some point after Avery’s birth, Bess broke up with the defendant
     and began an affair with Mayes. It is not entirely clear which of these events came first. A few
     weeks before the shooting, Bess had an argument with Mayes. She moved back in with the
     defendant, and the two agreed to try to rekindle their relationship and fix the problems they
     had. However, Bess either continued or resumed her relationship with Mayes during this
     period.
¶6       On May 17, 2014, Bess went to a bar with some of her friends. There, she met up with
     Mayes. The defendant and Bess exchanged text messages and phone calls while she was at the
     bar. According to the defendant, Bess asked him to come to the bar to talk to Mayes. The
     defendant encountered Mayes outside the bar. Ultimately, the two men confronted each other
     in the parking lot of a chiropractic office a mile down the road. Shortly thereafter, Mayes’s
     body was found in that parking lot with his motorcycle lying on top of one of his legs. The
     defendant acknowledged that he shot Mayes. He claimed that Mayes reached towards his
     waistband and said, “I’ve got something for you.” The defendant claimed that he then shot
     Mayes because he feared for his life.



                                                  -2-
¶7         The defendant drove home after shooting Mayes. He called his father, Willie Bailey, and
       asked him to bring his daughter, Avery, home. Bess arrived home shortly after Willie arrived
       with Avery. The defendant told them that he shot Mayes and asked them to call 9-1-1.
¶8         The defendant was arrested at his home during the early morning hours of May 18, 2014.
       He gave a brief video-recorded statement in the police cruiser while it was parked in front of
       his house. The officer, Illinois State Police Agent Elbert Jennings, advised the defendant of his
       Miranda rights (see Miranda v. Arizona, 384 U.S. 436 (1966)), and the defendant signed a
       waiver form. Agent Jennings then asked the defendant, “What happened with you and Travis?”
       The defendant replied, “Um, I’d prefer to have a lawyer, I think.” Agent Jennings responded,
       “Okay.” Without further prompting, the defendant said, “We talked, and the conversation
       ended, and I came home.” Agent Jennings then asked the defendant, “Did you say you want to
       have a lawyer?” The defendant replied, “I think when it comes to questions involving myself
       and Travis, that would be best.” Agent Jennings did not ask any further questions. He
       transported the defendant to the Madison County jail.
¶9         That afternoon, the defendant indicated that he wanted to speak to Agent Jennings and that
       he was willing to give a statement without his attorney present. He gave another video-recorded
       interview at the jail, beginning at approximately 3:25 in the afternoon. At the outset, Agent
       Jennings asked the defendant to confirm that he wanted to speak to him without his attorney
       present and that he was the one who reinitiated contact. After the defendant did so, Agent
       Jennings again provided the defendant with the Miranda warnings and had him sign a waiver
       form.
¶ 10       Agent Jennings then asked the defendant to tell his story. The defendant began by stating
       that he caught Bess cheating on him with Mayes, a man he thought was his friend. He told
       Agent Jennings that in the weeks leading up to the shooting, he and Bess were “trying to work
       on [their] relationship.” He then recounted the events of May 17 and 18, 2014. He stated that
       on May 17, both he and Bess worked until approximately 10 p.m. While they were at work,
       they exchanged text messages and talked on the phone. During these discussions, Bess told the
       defendant that she wanted to go out after work. The defendant preferred to stay home. He also
       wanted to “work on” trusting Bess again. For these reasons, he told Bess to go out with her
       friends, but he asked her to be home by 1 a.m.
¶ 11       The defendant told Agent Jennings that while Bess went out with her friends, he stayed
       home, caught up on some yard work, and cleaned his motorcycle. He admitted that he drank
       margaritas while he was doing so. He noted that although he had only three margaritas, he used
       almost an entire fifth of tequila to make them.
¶ 12       The defendant stated that he and Bess continued to exchange texts while she was out with
       her friends. Bess told him that she was at Nick’s Bar with three friends, including a girl named
       Sammie. The defendant drove by Sammie’s house and saw that her vehicle was parked in the
       driveway. He admitted that he photographed Sammie’s vehicle. He also drove past Nick’s Bar
       and saw that Mayes’s motorcycle was parked nearby. He stated, “And I was like, okay, well
       they’re still doing the same shit, she’s just fucking with me.”
¶ 13       The defendant told Agent Jennings that he drove home after seeing Mayes’s motorcycle
       and continued to drink. He acknowledged that he “started to up the tequila in [his] margaritas.”
       He told Agent Jennings that he and Bess continued to exchange text messages and phone calls.
       He sent her a message asking if she wanted to go for a motorcycle ride with him. She said,
       “No.” The defendant admitted that he replied by stating, “Well maybe if I painted my bike

                                                   -3-
       green and white, you’d want to ride home on my bike.” He explained that those were the colors
       of Mayes’s motorcycle. At some point, Bess sent the defendant a text message telling him that
       she did not really want to reconcile with him and explaining that she only moved back in with
       him because she was afraid of losing custody of their daughter, Avery.
¶ 14        Agent Jennings asked the defendant why he went back to Nick’s Bar. The defendant
       explained that during the evening he and Bess had been discussing the state of their relationship
       through text messages and phone calls. He stated that during this exchange Bess asked him to
       come to Nick’s to discuss the situation with Mayes. He also told Agent Jennings that, prior to
       this time, Mayes had agreed to tell the defendant if Bess contacted him.
¶ 15        The defendant continued his narrative. He told Agent Jennings that as he sat in his vehicle
       outside Nick’s Bar, he saw Mayes leave the bar and get on his motorcycle. He stated that they
       both drove the same direction down Route 203, but he denied that he intentionally followed
       Mayes. According to the defendant, he pulled up next to Mayes, and Mayes waved for him to
       pull over. The defendant stated that he and Mayes both pulled into the parking lot of a
       chiropractic office, where they discussed the situation. According to the defendant, Mayes told
       him to leave Bess alone, telling him, “That’s my girl, that’s not your girl.”
¶ 16        It was at this point, approximately 18 minutes into the interview, that the defendant first
       mentioned that when he pulled over, he took his pistol out of the glove box and placed it on
       his lap. He explained, “I’m kind of scared of the guy. He’s got a big rap sheet.” The defendant
       continued his story, telling Agent Jennings that after Mayes told him to leave Bess alone, he
       asked Mayes, “Well, what are we gonna do?” At this point, according to the defendant, Mayes
       stood up, started reaching towards his waistband, and said, “I’ve got something for you,
       motherfucker.” The defendant stated that he was scared by this and “freaked out.” He picked
       up his pistol, fired one shot, and saw Mayes fall. He admitted that he “freaked out” and drove
       off.
¶ 17        The defendant stated that he tried to call Bess, but she did not answer her phone. He then
       called his father, who was babysitting Avery, and asked him to bring her home. He explained
       that he intended to turn himself in and he wanted to hug his daughter before he went to jail.
       The defendant told Agent Jennings that his father arrived at the house with Avery just before
       Bess arrived home. He stated that when Bess arrived she began yelling at the defendant’s
       father, angry that he had woken Avery up in the middle of the night. The defendant told Bess
       that he shot Mayes and thought he was dead.
¶ 18        In response to questioning, the defendant stated that Mayes was standing approximately
       six to eight feet away from him while they were talking in the parking lot. He also stated that
       Mayes turned off the engine of his motorcycle so they could hear each other. Although Mayes
       stood up, he did not get off his motorcycle. The defendant noted that he remained inside his
       vehicle, with his seatbelt on. Although his vehicle was in park, he left the engine running.
¶ 19        The defendant then volunteered that he knew he should not have had the pistol with him
       that night, but he explained that he brought it with him because he was afraid of Mayes. He
       explained that this fear was also the reason that he never went into the bar that night. He then
       said, “Obviously, it’s not a concealable weapon. It’s a large .357.” Agent Jennings asked the
       defendant whether he had a concealed carry permit, to which the defendant replied, “No.”
¶ 20        At trial, the defendant argued that the defendant acted in self-defense when he shot Mayes.
       As an alternative, he argued that he should be convicted of second degree murder, rather than
       first degree murder, because he had an actual, but unreasonable, belief that he needed to act in

                                                   -4-
       self-defense. The State’s theory of the case was that the defendant acted out of his anger over
       Mayes’s relationship with Bess.
¶ 21       The State’s first witness was Agent Jennings. He provided the foundation for the admission
       of both of his video-recorded interviews with the defendant, which were then played for the
       jury. In addition, Agent Jennings testified that Mayes and his motorcycle were found in the
       parking lot of Forbes Chiropractic, which is approximately one mile from Nick’s Bar.
¶ 22       Trooper Derek Cullen and Detective Tim Lawrence both responded to the defendant’s
       home in response to the 9-1-1 calls placed by Bess and Willie. Both testified that the defendant
       was cooperative during his arrest. Trooper Cullen testified that an unloaded pistol was on the
       living room floor, surrounded by one spent shell casing and five unspent bullets.
¶ 23       Trooper Grant Hentze is the crime scene investigator who processed the scene where
       Mayes’s body was found with his motorcycle. He testified that although he did not find any
       weapon in either of Mayes’s hands, he did find a pocketknife on his person. Trooper Hentze
       did not recall where the knife was found. He testified that the knife had a 3- to 3½-inch blade.
       Asked on cross-examination whether the knife could be used to inflict a fatal would, he
       indicated that it most likely could.
¶ 24       The State presented the testimony of three of the defendant’s friends—Kurt Watters, Jesse
       Bush, and Michael Heath. Watters had known the defendant for 10 years and considered him
       a close friend. He testified that he went to Nick’s Bar that night with Bush and Heath. When
       they arrived, Watters saw Bess there with some female friends. Mayes arrived approximately
       15 minutes after Watters and his friends. According to Watters, when he saw Bess and Mayes
       together, they appeared to be “handsy” and “flirtatious.”
¶ 25       Watters testified that at some time between 1 a.m. and 2 a.m., he and Bush went to retrieve
       Watters’s cell phone, which he had left in his vehicle. The vehicle was parked across the street
       in the parking lot of a bank. As they crossed the street, Watters saw the defendant’s vehicle.
       The defendant waved for Watters and Bush to come over to his vehicle, which they did. Watters
       testified that the defendant usually “has this very friendly, loving, outgoing personality,” but
       he did not “seem like his normal self” when they saw him that night. According to Watters,
       the defendant offered him $500 to go into the bar and “kick Travis’s ass.” Watters declined,
       and the defendant drove away. Watters and Bush then retrieved Watters’s cell phone, returned
       to the bar, and told Heath that they saw the defendant outside and he “didn’t seem right.”
¶ 26       Watters further testified that Bess asked him for a ride home, and he agreed to drive her.
       Watters left with Bess, Bush, and Heath. Watters estimated that they arrived at the home shared
       by the defendant and Bess at approximately 3:30 or 3:35 a.m. The defendant and his father
       were in the front yard when they arrived. Bess exited the car, and she and the defendant began
       yelling at each other. Watters then drove away.
¶ 27       Bush testified that he heard the defendant offer Watters $500 to fight Mayes. He also
       confirmed Watters’s testimony concerning the argument that ensued when they dropped Bess
       off at the home she shared with the defendant. On cross-examination, he acknowledged that
       when he spoke to police, he did not mention the argument between the defendant and Bess.
¶ 28       Heath testified that at the time the events at issue unfolded, he was aware that Bess was
       dating both Mayes and the defendant. He noted that although the defendant had never said that
       he wanted to harm Mayes, he knew the defendant was upset about the situation. Heath testified
       that he saw Bess and Mayes together at Nick’s Bar on the night in question. Although he did


                                                  -5-
       not see the defendant that night, he was made aware that the defendant was outside the bar. He
       called the situation to the attention of the bar manager. Asked why, he stated that he was
       concerned because of the circumstances involving the defendant, Bess, and Mayes. Finally,
       Heath testified that the defendant did not ordinarily carry a gun with him unless he was hunting
       or going to the shooting range.
¶ 29        Alexander Arosemena, the manager of Nick’s Bar, and Ashley Barnes, the bartender
       working that night, both testified for the State. Arosemena was friends with Mayes, and he
       knew the defendant and Bess casually. He testified that he never heard Mayes make any threats
       against the defendant. Both Arosemena and Barnes testified that they saw Bess arrive with
       some female friends on the night of the shooting. Both also testified that they later saw her
       with Mayes.
¶ 30        The defendant’s father, Willie, testified that on the night of the shooting, he and his wife
       were babysitting Avery at their home. The defendant called them and asked them to bring
       Avery home to his house. Willie drove Avery to the defendant’s home. Shortly after he arrived,
       Bess arrived home. Willie testified that the defendant said to her, “I shot your effing
       boyfriend.” He noted that he did not want to use the actual word used by his son because he
       did not curse. Willie further testified that when he spoke to the defendant later that morning,
       the defendant said that Mayes told him that Avery would start calling Mayes “Daddy” and that
       he then “blew his brains out.” During this conversation, the defendant did not mention seeing
       Mayes reach into his waistband or thinking that he might have a weapon.
¶ 31        On cross-examination, Willie was asked if he had any reason to believe that the defendant
       was afraid of Mayes. He replied, “Not Travis Mayes himself, but he was afraid of, someone
       had threatened him. I don’t know who.”
¶ 32        The State next introduced into evidence text messages retrieved from the defendant’s cell
       phone and Facebook posts and messages. The text messages were introduced through the
       testimony of Special Agent James Peterson, who performed a cell phone extraction on the
       defendant’s phone, and through printouts in People’s Exhibit 49. The text messages were
       voluminous. Although we need not discuss all of them in detail, we observe that the State relied
       heavily on these messages to support its theory that the defendant was angry at Mayes and
       jealous of his relationship with Bess in the weeks leading up to the events of May 17 and 18,
       2014. As such, we will highlight some of these messages.
¶ 33        On March 29, 2014, the defendant sent Mayes a text saying, “What sucks is I still love her
       and she is just another piece of ass to you.” On April 5, Mayes sent the defendant a text telling
       him that he was in love with Bess, but he could not understand why she liked him or why she
       would leave the defendant. Later that day, the defendant responded, “Dude, what you’ve done
       is wrong. Shaking my hand the whole time, me trusting you and asking you to make sure she
       was okay every time I came to that bar.” Still later, the defendant sent Mayes a text telling him
       that although he blamed Bess more than Mayes, he felt hurt by Mayes because he considered
       him to be a friend.
¶ 34        People’s Exhibit 49 includes multiple text exchanges between the defendant and Bess in
       which the defendant expressed anger over Bess’s relationship with Mayes. The exhibit also
       includes a series of text messages between the defendant and Bess in which the defendant told
       Bess that he wanted to get back together with her.
¶ 35        The State also presented evidence that the defendant sent Mayes a text on his birthday. In
       it, the defendant wrote, “I’d wish you a happy birthday, but I don’t have to because my

                                                   -6-
       girlfriend’s doing it for me.” Attached were two sexually explicit photographs of the defendant
       with Bess.
¶ 36       People’s Exhibit 49 includes a series of text messages from early in May 2014 in which
       Bess told the defendant that she had an argument with Mayes. In the exchange, Bess and the
       defendant agreed to attempt a reconciliation.
¶ 37       Finally, People’s Exhibit 49 includes the messages exchanged between the defendant and
       Bess on the night of the shooting. Shortly before 2 a.m., the defendant sent Bess a text message
       asking if she wanted to go for a bike ride. Bess responded, “I [am] talking to Sammie. No.
       You’re drunk.” A few minutes later, Bess sent the defendant a text saying that her friend,
       Kristin, would bring her home soon. The defendant replied, “Kristin already left.” He then sent
       a text stating, “Maybe you wanna ride that green and white soft tail home.” A few minutes
       later, the defendant sent Bess another text saying, “The first time you go out since we’re
       working on things and it’s right back where we left off. Won’t come home.”
¶ 38       Special Agent Peterson testified that in performing the cell phone extraction, he was also
       able to retrieve information about Internet searches the defendant conducted from his phone.
       He further testified that between 1:34 a.m. and 1:35 a.m. on May 18, 2014, the defendant
       conducted two searches for Mayes, one search for Bess, and one search for Nick’s Bar. The
       defendant acknowledged in his second statement to Agent Jennings that he looked up Mayes,
       Bess, and Nick’s Bar on Facebook that night.
¶ 39       Agent Jennings was recalled to the stand to testify about Facebook posts and messages
       recovered related to this case. He testified that on March 29, 2014, the defendant posted a
       photograph of Bess and Mayes together on his Facebook page. In the post, the defendant wrote,
       “This isn’t rumor. I caught them together after my suspicions got the better of me.” Agent
       Jennings further testified that he found no messages of any kind sent from Mayes to the
       defendant on Facebook, and he found no messages or posts in which the defendant stated that
       he had been threatened by Mayes.
¶ 40       Bess testified for the defense. Asked about Mayes’s reputation in the community, she
       testified that he is known to be violent. She was then asked if she witnessed any threats of
       violence by Mayes. Bess testified that Mayes once made a phone call to the defendant in her
       presence in which he told the defendant to leave Bess alone or he would kill the defendant and
       Avery would then call Mayes “Dad.” She described another incident that took place at the Rust
       Bucket while she was working. She testified that the defendant planned to meet her there to
       discuss their daughter. He asked her to ask Mayes to leave. She alleged that when she did so,
       Mayes told her to tell the defendant that he had left but that he was instead going to wait in the
       office with a baseball bat. Bess testified that she told the defendant not to come to the Rust
       Bucket that night.
¶ 41       Finally, Bess testified that Mayes owned three weapons—a pistol, a switchblade, and a
       baton. She testified that he kept the knife in his pocket, and he kept the pistol in the waistband
       of his pants. She further testified that she never knew him not to carry at least one of the
       weapons.
¶ 42       On cross-examination, Bess acknowledged that when she spoke to police immediately after
       the murder, she did not tell them any of the things she testified to during direct examination.
       She further acknowledged that she did not tell anyone from the police or the prosecutor’s office
       that Mayes carried a gun. Bess acknowledged making the following four statements to Agent
       Jennings: (1) the defendant deliberately angered Mayes by telling him that he had raped Bess,

                                                   -7-
       (2) the defendant hated Mayes for becoming involved with Bess, (3) she was tired of the
       defendant issuing threats to her every day concerning custody of their daughter, and (4) she
       loved Mayes.
¶ 43       The defense introduced into evidence a certified copy of Mayes’s 1999 conviction for
       retaliating against a witness. Mayes’s sister, Amber Duke, later acknowledged that Mayes went
       to prison more than once.
¶ 44       The defendant testified on his own behalf. Much of his testimony was consistent with his
       second statement to Agent Jennings, although he offered some additional details. He testified
       that he began dating Bess in high school and enlisted in the Army National Guard at the age
       of 17. After he returned from a deployment to Egypt in 2011, Bess became pregnant with
       Avery, and his father’s health began to decline. He testified that he applied for Inactive Relief
       Reserve (IRR) status with the Army National Guard because this would allow him more time
       to care for his child and his father.
¶ 45       The defendant next testified about his friendship with Mayes. He testified that he met
       Mayes at the Rust Bucket, and they became “bar buddies,” but they were not “best friends.”
       The defendant testified that Mayes once offered to trade him a motorcycle in exchange for a
       pistol. The defendant refused to make the trade because Mayes was a convicted felon.
       According to the defendant, Mayes responded by calling him a “pussy” and telling him that he
       already owned guns. He testified that Mayes also showed him the knives and guns that he
       owned.
¶ 46       Defense counsel asked the defendant whether he had received any specific threats from
       Mayes. He testified that Mayes threatened him after a heated argument between Bess and her
       mother, which left Bess upset and crying. The argument took place in the presence of the
       defendant. Later, according to the defendant, Mayes called him and told him that he was to
       blame for allowing Bess to get “her ass kicked by her mom.” The defendant stated that Mayes
       then threatened to kill him over the incident and told him that within a year Avery would be
       calling Mayes “Daddy.”
¶ 47       The defendant next testified about the events that took place on the night he shot Mayes.
       Much of his testimony was similar to what he told Agent Jennings. He testified that at some
       point while Bess was at Nick’s Bar, she sent him a text message asking him to come to the bar
       to talk to her and Mayes. He drove to the bar but decided not to go in because he was afraid
       that he would be beaten up if he encountered Mayes and his friends in the bar. Instead, he
       explained, he decided to wait outside for Bess.
¶ 48       The defendant testified that while waiting for Bess, he talked to Watters. He stated that he
       asked Watters to go into the bar and get Mayes to leave. When Watters asked how he was
       supposed to do that, the defendant replied, “I don’t know. I don’t need you to get into a fight
       with the guy.” The defendant testified that he then decided to leave because he realized that
       staying to talk to Mayes and Bess “was probably a terrible idea.” As he was preparing to leave,
       he saw Mayes leave the bar and get on his motorcycle to go home. As he did in his statement
       to Agent Jennings, the defendant stated that he drove the same direction as Mayes, but he
       denied following him.
¶ 49       The defendant testified that when he and Mayes stopped next to each other for a traffic
       light, Mayes waved for him to pull over, and he followed him into the parking lot of Forbes
       Chiropractic. His description of the confrontation that follows was mostly consistent with what
       he told Agent Jennings previously; however, he added details about the conversation that

                                                   -8-
       preceded the shooting. The defendant testified that Mayes told him to stop “messing with”
       Bess’s head. He stated that the conversation then “started to escalate” to include raised voices
       and “a lot more cussing.” He testified that Mayes then reached with his hand towards the front
       of his waistband and told the defendant that he “had something” for him. The defendant
       testified that at this point, he picked up his pistol and fired one shot. He explained that he feared
       for his life because he knew that Mayes was a violent person who usually carried a weapon.
¶ 50       On cross-examination, the defendant acknowledged that he told police that he intentionally
       failed physical training requirements in order to get IRR status. He explained that this lowered
       his “promotion points” so that he would be eligible for IRR. He further acknowledged that he
       did not have any problems with Mayes until March 2014. The prosecutor asked the defendant
       about his claim that Mayes threatened to kill him for allowing a fight between Bess and her
       mother. The defendant testified that he took the threat seriously, but he admitted that he did
       not report it to the police.
¶ 51       The defendant acknowledged that he discovered Bess was not with her friend Sammie
       because he drove by Sammie’s house and photographed her vehicle in the driveway. He further
       admitted to checking the Facebook pages of Bess, Mayes, and Nick’s Bar to see if any pictures
       of Bess and Mayes had been posted. He acknowledged that he was upset to learn that Bess was
       with Mayes that night.
¶ 52       When asked why he pulled into a parking lot with Mayes if he was afraid of him, the
       defendant replied, “Poor judgment.” He acknowledged that he did not see anything in Mayes’s
       hand before he shot him. He further acknowledged that, after the shooting, he left without
       checking to see if Mayes had a survivable injury. He also acknowledged that he did not
       immediately call the police or an ambulance when he arrived home.
¶ 53       The defendant was then questioned about the statements he made to his father, Bess, and
       Agent Jennings shortly after the shooting. He acknowledged that he never told either his father
       or Bess that he saw Mayes reach for something in his waistband. The following exchange then
       occurred:
                    “[ASSISTANT STATE’S ATTORNEY]: In your first interview with Elbert
                Jennings ***, you never said a single word about Travis Mayes reaching into his pants?
                    A. I didn’t discuss the incident.
                    Q. Well, you told Elbert, ‘We talked, the conversation ended, and I went home’?
                    A. Yes. I asked for an attorney.
                    Q. You said, ‘we talked’?
                    A. Yes.
                    Q. ‘The conversation ended, and I went home’?
                    A. Yes.
                    Q. At no point during that statement is there anything about Travis reaching into
                his pants?
                    A. No.”
       The defendant then acknowledged that during his second interview with Agent Jennings, he
       did not mention his fear of Mayes until approximately 20 minutes into the interview.




                                                     -9-
¶ 54       On redirect examination, the defendant testified that he was on suicide watch during the
       period between the two interviews. He further testified that he was under stress and that he did
       not have the luxury of organizing his thoughts before speaking to Agent Jennings.
¶ 55       The State called Mayes’s sister, Duke, as a rebuttal witness. She testified that after Mayes’s
       death, she cleaned out his home and she did not find any guns.
¶ 56       Because one of the defendant’s claims of ineffective assistance of counsel focuses on
       remarks made during the State’s closing argument, we will discuss that argument in detail. The
       prosecutor began his argument, stating, “ ‘I shot your fucking boyfriend; Travis said Avery
       was going to start calling him Daddy; we talked, the conversation ended, and I went home.’
       These are the things that the defendant said minutes and hours after he shot Travis Mayes in
       the head.” The prosecutor then argued that the evidence showed that the defendant was a
       jealous “scorned lover” who was angry because he could not be with Bess, the woman he
       loved.
¶ 57       The prosecutor went on to explain the defense of self-defense to the jury. He explained that
       the use of force is justified “when and to the extent that [the defendant] reasonably believes
       that such conduct is necessary to defend himself against the imminent use of unlawful force.”
       He then discussed whether the defendant’s conduct on the night of the murder was reasonable.
       He highlighted evidence that the defendant drove to Bess’s friend Sammie’s house to see if
       she was home because he did not believe Bess when she told him she was with Sammie. He
       also highlighted evidence that the defendant drank a fifth of tequila, then grabbed a loaded gun,
       and put it in his car. He asked jurors, “Is that reasonable after drinking a fifth of a bottle of
       tequila? Let me grab a gun. Let me put it in my car. He didn’t even have a concealed carry
       permit.” The prosecutor then highlighted evidence that the defendant drove to Nick’s Bar,
       waited outside, offered a friend $500 to beat up Mayes, and followed Mayes down Route 203
       for a mile. He also highlighted the defendant’s acknowledgement that, after the shooting, he
       drove away without checking to see if Mayes was alive or calling an ambulance.
¶ 58       The prosecutor next addressed the question of whether the defendant’s use of force was
       necessary. He noted that although there was a knife in Mayes’s pocket, there was no weapon
       in his hand. He emphasized that Mayes was six to eight feet away from the defendant and the
       fact that the defendant was seated in his vehicle.
¶ 59       The prosecutor then went on to address the credibility of the defendant’s claim that he
       feared for his life when he shot Mayes. He argued, “Remember, the first hour he talked to
       Elbert [Jennings], you saw that just a couple [of] hours after it happened, what did he say? ‘We
       talked, the conversation ended, I went home.’ ” He went on to argue, “It was only during the
       second interview, 20 minutes into it, the first time we hear, ‘Well, I was kinda scared.’ That’s
       actually what he said the first time.” The prosecutor continued this line of argument, stating
       that if someone were truly afraid for his life, he would “shout it from the rooftop.” He
       continued, “Wouldn’t it be the first thing you [would] say to everyone you meet? Wouldn’t it
       be, ‘I had to do it?’ Or would it be, ‘I just shot your fucking boyfriend’? Or would it be, ‘Well,
       Travis said Avery was going to call him Daddy, so I blew his brains out’? It’s what he said to
       his own father. Would it be, ‘We talked, the conversation ended, and I went home’?”
¶ 60       The prosecutor went on to argue that the defendant was manipulative. As evidence for this
       inference, he pointed to the fact that the defendant admitted to intentionally failing physical
       training requirements in order to qualify for IRR status.


                                                   - 10 -
¶ 61       He then returned to the theme of the defendant’s initial statements to his father, Bess, and
       Agent Jennings. He reminded the jury what the defendant said in these statements, and he
       emphasized that he did not tell the police that he was scared until he had 12 hours to think
       about it.
¶ 62       The prosecutor then argued at length about the lack of any evidence that the defendant had
       expressed any fear of Mayes prior to the night in question and the evidence that he took actions
       inconsistent with being afraid of Mayes. He highlighted evidence that the defendant sent
       Mayes two pictures of the defendant with Bess, along with a message stating, “I’d wish you a
       happy birthday, but I don’t have to because my girlfriend’s doing it for me.” The prosecutor
       argued that this was likely to antagonize Mayes. He also highlighted evidence that the
       defendant went to Nick’s Bar to seek out Mayes.
¶ 63       The prosecutor once again returned to the defendant’s statements to his father, Bess, and
       Agent Jennings. He argued, “And I’ll ask you one more time, at any point in any of those
       statements did we hear a word about self-defense?” The prosecutor went on to discuss the
       defendant’s theory of second degree murder and explain to the jury the verdict forms it would
       receive. He concluded by asking the jury to find the defendant guilty of first degree murder.
¶ 64       Defense counsel argued that the antagonistic text messages highlighted by the prosecution
       did not contradict the defendant’s assertion that he was afraid of Mayes. He argued that it is
       easy to “talk smack at a distance, but it’s not the same thing as in your face and up front or six
       feet from your car.” He argued that Mayes’s conviction for retaliating against a witness showed
       that he was a dangerous man, and he emphasized that Mayes was armed with a knife at the
       time he was shot.
¶ 65       Significantly for purposes of this appeal, defense counsel went on to address the State’s
       argument that the defendant had 12 hours in which to come up with a story between the time
       of the shooting and his second interview with Agent Jennings. Counsel argued, “he was in jail
       on a suicide watch. It’s not like he was plotting what he was going to say.” He also emphasized
       the fact that the defendant decided to speak with Agent Jennings voluntarily.
¶ 66       Counsel also addressed the State’s arguments concerning the reasonableness of the
       defendant’s conduct. He argued that the question was not whether it was reasonable for the
       defendant “to send dumb texts” or to make other bad decisions “that [were] unrelated to that
       moment.” Rather, he argued, the only question was what was reasonable when Mayes “was
       reaching in his pants, his waistband, and said ‘I got something for you, motherfucker’?”
¶ 67       The jury was instructed on self-defense and second degree murder. During deliberations,
       the jury foreman sent a note to the court asking the court to remind the jurors that they may not
       consider anything other than the evidence presented during the trial. The parties agreed that
       the court should tell the jurors that they had received all the instructions they needed to decide
       the case. The jury continued to deliberate, returning a verdict of guilty of first degree murder.
¶ 68       The court subsequently sentenced the defendant to 30 years in prison along with a
       mandatory 25-year sentence enhancement for using a firearm. The defendant filed a motion to
       reconsider that sentence, which the court denied. This appeal followed. We will discuss
       additional factual matters as necessary during our analysis.




                                                   - 11 -
¶ 69                                            II. ANALYSIS
¶ 70                              A. Rule 431(b) and Plain Error Review
¶ 71        The defendant’s first contention centers on the court’s questioning of prospective jurors
       pursuant to Illinois Supreme Court Rule 431(b) (eff. July 1, 2012). That rule requires courts to
       question jurors about their understanding and acceptance of four basic principles of law known
       as the Zehr principles (see People v. Zehr, 103 Ill. 2d 472 (1984)). Those principles are that
       (1) the defendant is presumed innocent, a presumption that stays with him throughout the
       proceedings; (2) the State is required to prove the defendant guilty beyond a reasonable doubt;
       (3) the defendant is not required to prove his innocence; and (4) the defendant is not required
       to testify and, if he chooses not to do so, jurors may not draw any negative inferences from this
       fact. People v. Thompson, 238 Ill. 2d 598, 606 (2010) (citing Ill. S. Ct. R. 431(b) (eff. May 1,
       2007)); see also Zehr, 103 Ill. 2d at 477. The court is required to give all prospective jurors an
       opportunity to indicate whether they both accept and understand each of these four principles.
       Thompson, 238 Ill. 2d at 607.
¶ 72        In this case, the court asked all prospective jurors whether they disagreed with each
       principle and whether they were willing to apply each principle as instructed, but the court did
       not ask whether they understood the Zehr principles. Thus, there is no dispute that the court
       did not fully comply with Rule 431(b). See People v. Wilmington, 2013 IL 112938, ¶ 32. There
       is also no dispute, however, that the defendant forfeited review of this claim by failing to object
       during voir dire. See People v. Belknap, 2014 IL 117094, ¶ 47. Thus, the question for us is
       whether plain error review of his claim would be appropriate.
¶ 73        The plain error doctrine allows a court of review to excuse a defendant’s forfeiture under
       two circumstances. We may review a claim that has been forfeited if the evidence was so
       closely balanced that the error alone threatened to tip the scales of justice against the defendant,
       regardless of the seriousness of the error. We may also review a claim of an error so
       fundamental that it undermined the fairness of the defendant’s trial and threatened the integrity
       of the judicial process, regardless of the strength of the evidence. People v. Piatkowski, 225
       Ill. 2d 551, 565 (2007). The defendant argues that plain error review is appropriate under both
       prongs of the plain error rule. We disagree.
¶ 74        We first address the defendant’s contention that the evidence in the case before us was
       closely balanced. Under the first prong of the plain error test, the question is whether the
       evidence was so closely balanced that “the error alone severely threatened to tip the scales of
       justice.” People v. Sebby, 2017 IL 119445, ¶ 51. The defendant has the burden of persuading
       this court that the evidence was close enough to meet this standard. People v. Choate, 2018 IL
       App (5th) 150087, ¶ 52.
¶ 75        In support of his assertion that the evidence in this case was close enough to meet this
       standard, the defendant argues that “substantial evidence” supported his claim that he believed
       he needed to act in self-defense. He points to Bess’s testimony that Mayes owned three
       weapons and that, as far as she knew, he always carried one of those weapons with him. He
       emphasizes evidence that a knife was found on Mayes’s person after his death. The defendant
       also points to the report and evidence deposition of Dr. Raj Nanduri, the forensic pathologist
       who performed an autopsy on Mayes. According to the autopsy report, Mayes’s blood alcohol
       content was 0.171 at the time of his death. Dr. Nanduri testified that this level of intoxication
       could lead to anger and emotional swings. Finally, the defendant highlights the evidence that
       Mayes was found lying on the ground with the motorcycle on top of one of his legs, which is

                                                    - 12 -
       consistent with his testimony that Mayes was straddling the motorcycle when he shot him. We
       are not persuaded.
¶ 76        We note that the jury was not required to find Bess’s testimony credible. Her claim that
       Mayes owned a pistol was contradicted by the testimony of Mayes’s sister, who stated that she
       did not find a gun when going through Mayes’s possessions after his death. In addition, the
       jury was aware that Bess previously made statements that were inconsistent with her trial
       testimony.
¶ 77        Moreover, although the evidence highlighted by the defendant does provide some support
       for his version of events, the record contains far more evidence that supports the State’s theory
       that the defendant shot Mayes in anger. The record contains substantial evidence that the
       defendant was angry at Mayes in the weeks leading up to the encounter, much of which is not
       contradicted. This evidence includes the numerous text messages admitted into evidence, the
       testimony of two of the defendant’s friends that the defendant offered Watters money to beat
       up Mayes, and the defendant’s own statement to police. There is also evidence that the
       defendant acted in ways that were inconsistent with his claim that he was afraid of Mayes. For
       example, he asked Mayes to help Bess get a job working with him at the Rust Bucket, and he
       sent Mayes a text with explicit photographs of Bess and the defendant shortly before the events
       at issue unfolded, something likely to antagonize Mayes. The fact that the defendant pulled
       into a deserted parking lot late at night when waved over by Mayes likewise belies his claim
       that he feared Mayes.
¶ 78        In addition, although Dr. Nanduri’s deposition provides support for the defendant’s claim
       that he shot Mayes while he was straddling his motorcycle, it also contradicts the defendant’s
       claim that Mayes stood up before the defendant shot him. Dr. Nanduri explained that the bullet
       entered Mayes’s ear and traveled on a downward trajectory. This trajectory indicated that
       Mayes was likely sitting on the motorcycle when he was shot, not standing, as the defendant
       asserted. In light of the voluminous evidence in support of the State’s theory of the case, we
       do not find the evidence to be so closely balanced that the error alone threatened to tip the
       scales of justice against the defendant.
¶ 79        We next consider the defendant’s contention that we may review his claim under the
       second prong of the plain error doctrine. Under the second prong, we may review errors so
       serious they amount to structural errors. Thompson, 238 Ill. 2d at 613-14. Only “a very limited
       class” of errors are considered structural errors. Id. at 609.
¶ 80        As the defendant correctly acknowledges, both the Illinois Supreme Court and this court
       have repeatedly held that Rule 431(b) errors are not generally cognizable under this prong.
       Sebby, 2017 IL 119445, ¶ 52; Wilmington, 2013 IL 112938, ¶ 33; Choate, 2018 IL App (5th)
       150087, ¶ 39. Our supreme court has explained that although the requirements of Rule 431(b)
       are designed to ensure that a defendant is tried before a fair and impartial jury (Thompson, 238
       Ill. 2d at 609), a trial court’s failure to fully comply with those requirements “does not
       automatically result in a biased jury” (id. at 610). As such, an error in Rule 431(b) questioning
       does not necessarily “render a trial fundamentally unfair.” Id. at 611.
¶ 81        The defendant, however, points to language in both Sebby and Thompson suggesting that
       a Rule 431(b) error would be cognizable under the second prong of the plain error test if a
       defendant can show that the error actually resulted in a biased jury. See Sebby, 2017 IL 119445,
       ¶ 52 (explaining that such an error “is not cognizable under the second prong of the plain error
       doctrine, absent evidence that the violation produced a biased jury” (emphasis added));

                                                  - 13 -
       Thompson, 238 Ill. 2d at 614 (noting that evidence “that [a] defendant was tried by a biased
       jury would certainly satisfy the second prong of plain-error review”). He argues that such
       evidence is present in this case. In support of this claim, the defendant points to the jury
       foreman’s note to the court. The note stated, “Can you please reiterate that we should only
       consider the evidence presented in the case!!” According to the defendant, this note
       demonstrates that “at least one juror was considering evidence outside of the record.” We are
       not persuaded.
¶ 82        The defendant correctly observes that a trial before a jury that is not fair and impartial is a
       structural error which is cognizable under the second prong of the plain error doctrine.
       Thompson, 238 Ill. 2d at 610. He is also correct in implicitly arguing that it is improper for
       jurors to consider extraneous information or influences in reaching their verdict. See People v.
       Hobley, 182 Ill. 2d 404, 464 (1998). Consideration of extraneous information by jurors can
       serve as an independent basis for reversal. See People v. Holmes, 69 Ill. 2d 507, 516-19 (1978).
       However, reversal is not always required. Id. at 519. Rather, a verdict will be overturned only
       if, considering the nature of the extraneous information or influence, the jurors’ consideration
       of it “involved ‘such a probability that prejudice [would] result that it is [to be] deemed
       inherently lacking in due process.’ ” (Internal quotation marks omitted.) Id. at 514 (quoting
       Estes v. Texas, 381 U.S. 532, 542-43 (1965)).
¶ 83        Here, the foreman’s note to the court does not indicate what type of extraneous information
       other jurors may have wanted to consider. Thus, standing alone, it would not provide a basis
       for reversal. The defendant, however, attempts to link his assertion of juror misconduct to the
       court’s failure to ask jurors whether they understood all four of the Zehr principles. This
       argument has one critical flaw. The principle that jurors must decide the case based only on
       the evidence before them is important, but it is not one of the four Zehr principles, and Rule
       431(b) does not address it. As such, there is no causal connection between the error and the
       fact that at least one juror wanted to consider extraneous information. We therefore reject the
       defendant’s assertion that structural error occurred. Because the defendant cannot satisfy either
       prong of the plain error test, we do not find it appropriate to review his claim of error under
       Rule 431(b).

¶ 84                               B. Ineffective Assistance of Counsel
¶ 85       The defendant argues that counsel was ineffective for (1) failing to request that the jury be
       instructed that a witness is not required to speak with an attorney or an attorney’s investigator
       before testifying, (2) failing to object to what he characterizes as commentary by the
       prosecution on his invocation of his Miranda rights, and (3) failing to object to evidence of
       other bad acts. We reject all three claims.
¶ 86       We evaluate claims of ineffective assistance of counsel using the two-part test established
       by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), and
       adopted by the Illinois Supreme Court in People v. Albanese, 104 Ill. 2d 504 (1984). To prevail,
       a defendant must show both that counsel’s performance was deficient and that he suffered
       prejudice as a result. Strickland, 466 U.S. at 687. To demonstrate deficient performance, a
       defendant must show that counsel’s representation “fell below an objective standard of
       reasonableness.” Id. at 687-88. This showing requires him to overcome a strong presumption
       that counsel’s decisions constituted sound trial strategy. Id. at 689. To demonstrate prejudice,
       a defendant must show that “there is a reasonable probability that, but for counsel’s

                                                    - 14 -
       unprofessional errors, the result of the proceeding would have been different.” Id. at 694. “A
       reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.
¶ 87        We will first consider the defendant’s claim that counsel was ineffective for failing to ask
       the court to instruct the jury that a witness is not required to speak to an attorney or an attorney’s
       investigator before testifying. This principle is included in a bracketed sentence in Illinois
       Pattern Jury Instructions, Criminal, No. 3.10 (4th ed. 2000) (hereinafter IPI Criminal 4th). The
       instruction provides: “It is proper for an [(attorney) (attorney’s investigator)] to interview or
       attempt to interview a witness for the purpose of learning the testimony the witness will give.”
       IPI Criminal 4th No. 3.10. This instruction should be given if the jury has heard evidence that
       any of the witnesses were interviewed or asked to be interviewed by an attorney or an
       investigator working for an attorney. IPI Criminal 4th No. 3.10, Committee Note. Under some
       circumstances, an additional bracketed sentence should be added, which provides: “[However,
       the law does not require a witness to speak to [(an attorney) (an attorney’s investigator)] before
       testifying.]” IPI Criminal 4th No. 3.10. This sentence should only be included in the instruction
       if the jury heard evidence that a witness refused to speak with an attorney or investigator. IPI
       Criminal 4th No. 3.10, Committee Note.
¶ 88        Here, the jury heard testimony that Bess was interviewed by attorneys for both parties.
       Accordingly, the court gave the first sentence of IPI Criminal 4th No. 3.10. The jury also heard
       testimony that, when she was interviewed by prosecutors, Bess did not tell them that Mayes
       was violent or that he usually carried a weapon. The defendant argues that the bracketed second
       sentence of IPI Criminal 4th No. 3.10 should have been given to counteract the impact this
       testimony had on Bess’s credibility. He contends that her testimony was crucial to his defense
       because she corroborated his version of events. We are not convinced.
¶ 89        We reach this conclusion because we do not believe the evidence in this case warranted
       inclusion of the bracketed sentence. The testimony at issue came during the State’s cross-
       examination of Bess. Earlier, we set forth that testimony in detail. The testimony did not show
       that Bess refused to speak with the prosecutors or their investigators; rather, it showed that she
       did speak with them and that she told a story that was inconsistent with her trial testimony.
       Thus, the bracketed sentence was not appropriate, and the court would have properly refused
       to give it had counsel requested it. Counsel cannot be found to be ineffective for failing to
       perform an act that would have been futile. People v. Wallace, 2015 IL App (3d) 130489, ¶ 41.
¶ 90        We next consider the defendant’s claim that counsel was ineffective for failing to object to
       what he characterizes as the State’s commentary on his invocation of his right to remain silent.
       This claim focuses on the defendant’s brief first statement to Agent Jennings. As we discussed
       previously, the defendant invoked his right to counsel; he then told Agent Jennings that he
       spoke to Mayes, the conversation ended, and he went home; and he then invoked his right to
       counsel again. Agent Jennings did not question him further until several hours later, when the
       defendant initiated further discussion. As we also discussed earlier, the State argued in closing
       that if the defendant were really afraid for his life when he shot Mayes, as he claimed, he would
       have told that to his father, Bess, and Agent Jennings when he made statements to them shortly
       after the shooting. The defendant contends that counsel was ineffective for failing to object to
       these arguments because he had a constitutional right not to say anything more to Agent
       Jennings. We reject this contention.
¶ 91        In Doyle v. Ohio, 426 U.S. 610, 619 (1976), the United States Supreme Court held that it
       is constitutionally impermissible for the State to impeach a defendant’s exculpatory testimony

                                                    - 15 -
       with his silence following his arrest and receipt of Miranda warnings. As such, if a defendant
       has remained silent, prosecutors may not cross-examine him about his failure to tell police the
       version of events in his testimony. See id. at 611. The Court reached this conclusion because
       it found that such a practice would be “fundamentally unfair” because a defendant has a
       constitutionally protected right to remain silent. Id. at 618. In Anderson v. Charles, 447 U.S.
       404, 408 (1980) (per curiam), the Court held that “Doyle does not apply to cross-examination
       that merely inquiries into prior inconsistent statements.” The Court explained that, because a
       defendant who makes a statement “has not remained silent,” at least “[a]s to the subject matter
       of his statements,” such questioning does not unfairly use his postarrest silence against him.
       Id.
¶ 92       The question before us, then, is whether this case is controlled by Doyle or Anderson. In
       support of his claim that Doyle controls, the defendant relies heavily on the Second District’s
       decision in People v. Gagliani, 210 Ill. App. 3d 617 (1991). That case involved charges of
       home invasion, residential burglary, armed robbery, and sexual assault. Id. at 619. Initially, the
       defendant told police that he did not know anything about these crimes and that he did not
       know how his fingerprints came to be found in the victim’s home. Id. at 623-24. At trial,
       however, he testified that he was acquainted with the victim, and he admitted to having
       consensual sex with her in her home on three prior occasions. Id. at 623. On cross-examination,
       the defendant was confronted with his statement to police denying any knowledge of the
       crimes. Id. at 623-24. He was asked several times to acknowledge that he had the opportunity
       to tell the investigating officers his version of the events at issue. See id. at 625.
¶ 93       On appeal, the defendant argued that this questioning violated Doyle. Id. at 624. The
       appellate court agreed, explaining that the prosecution’s questions “suggested that [the]
       defendant’s trial testimony was fabricated due to the fact that he could have told the police
       officers the same story during the investigation but did not,” a suggestion the court found to be
       improper due to a defendant’s constitutional right to remain silent. Id. at 626.
¶ 94       Subsequent to the Second District’s 1991 decision in Gagliani, several Illinois courts
       distinguished Gagliani on the grounds that the defendant did not give “authorities any version
       of events which later proved inconsistent; the defendant simply denied knowledge of the
       incident.” People v. Frieberg, 147 Ill. 2d 326, 356 (1992); see also People v. Maggio, 2017 IL
       App (4th) 150287, ¶ 26; People v. Huddleston, 243 Ill. App. 3d 1012, 1025-26 (1993).
       Although neither party fully addresses this distinction, we note that the defendant’s first
       statement to Agent Jennings is similar to the statement at issue in Gagliani in the sense that
       the defendant did not really give Agent Jennings a substantive account of the events at issue in
       that statement. Nevertheless, we do not find Gagliani—or Doyle—to be controlling for three
       reasons. First, we find Gagliani distinguishable for other reasons. Second, we find that the
       challenged remarks do not run afoul of the rationale underlying Doyle, and we are not required
       to follow the decisions of other districts of the Illinois Appellate Court. Maggio, 2017 IL App
       (4th) 150287, ¶ 26. Third, even assuming the State’s argument was improper, we do not believe
       that the defendant can satisfy the Strickland test.
¶ 95       Although the statement at issue in this case was similar to the statement at issue in Gagliani,
       we find that there is another, more significant distinction between the two cases. There, as we
       have just discussed, the cross-examination challenged by the defendant repeatedly focused on
       the fact that the defendant declined to offer an exculpatory story to police despite having ample
       opportunity to do so. See Gagliani, 210 Ill. App. 3d at 625. Here, by contrast, the State’s

                                                   - 16 -
       closing argument emphasized the fact that although the defendant made statements to three
       different people—his father, Bess, and Agent Jennings—shortly after the shooting, he did not
       tell any of those people that he was afraid of Mayes or that he acted in self-defense. The focus
       was on what the defendant said and did not say within these statements, not on the opportunity
       the defendant had to say more. Viewing these arguments in context, as we must (see People v.
       Ramos, 396 Ill. App. 3d 869, 874 (2009)), we find that this argument was far less likely than
       the cross-examination at issue in Gagliani to unfairly lead jurors to hold the defendant’s
       exercise of his right to remain silent against him.
¶ 96        It is also important to emphasize that the rationale underlying Doyle is that it is inconsistent
       with the protections in Miranda to allow the State to use a defendant’s exercise of those rights
       against him. Doyle, 426 U.S. at 618-19 (citing United States v. Hale, 422 U.S. 171, 182-83
       (1975) (White, J., specially concurring)). We do not believe the arguments challenged here
       were inconsistent with the protections of Miranda. The exclusionary rule of Miranda only
       applies to statements made in response to police questioning; it does not apply to spontaneous
       statements. People v. Acoff, 188 Ill. App. 3d 208, 212-13 (1989). Thus, a statement that is
       unsolicited and spontaneous is admissible, even if it is made after a defendant invokes his right
       to counsel. Miranda, 384 U.S. at 478 (explaining that “[v]olunteered statements of any kind
       are not barred by the Fifth Amendment”). Here, the defendant’s unsolicited statement to Agent
       Jennings was therefore admissible in spite of his invocation of his right to remain silent until
       counsel was present. As the State points out, the defendant does not contend otherwise. The
       State’s commentary on this admissible statement does not run afoul of either Miranda or Doyle.
       To the extent that Gagliani is inconsistent with this conclusion, we decline to follow it. See
       Maggio, 2017 IL App (4th) 150287, ¶ 26.
¶ 97        Moreover, even if we were to accept the defendant’s claim that the State’s argument was
       improper, we would reject his claim of ineffective assistance of counsel because we find that
       he is unable to satisfy either prong of the Strickland test. As we discussed earlier, satisfying
       the first prong—which focuses on counsel’s performance—requires a defendant to overcome
       a strong presumption that counsel’s performance constituted sound trial strategy. Strickland,
       466 U.S. at 689. Here, rather than objecting to the prosecutor’s argument, an objection that
       may not have been sustained, defense counsel countered the argument. He reminded jurors that
       they heard evidence that the defendant was on suicide watch during the hours between his two
       statements to Agent Jennings, and he argued that the defendant was unlikely to have been
       focusing his attention on coming up with an untrue story during this time. He also emphasized
       that the defendant voluntarily relayed his story to Agent Jennings only a few hours after giving
       his first statement. We find that this choice constituted sound trial strategy.
¶ 98        As we also explained earlier, to satisfy the second prong of the Strickland test—which
       requires the defendant to establish prejudice—the defendant must demonstrate a reasonable
       probability of a different outcome had counsel objected. Id. at 694. Here, as we have already
       discussed, voluminous evidence supported the State’s theory of the case. It is also worth noting
       that nothing in Doyle required the prosecutor to refrain from arguing that if the defendant really
       feared for his life when he shot Mayes, he would have included this fact in his statements to
       Willie and Bess. As such, even a successful objection to the remarks addressing his initial
       statement to Agent Jennings would not have precluded the State from making essentially the
       same argument by focusing solely on his statements to Willie and Bess. We therefore conclude
       that the defendant is unable to satisfy either part of the Strickland test.


                                                    - 17 -
¶ 99        The defendant’s final contention is that counsel was ineffective for failing to object to
        evidence of prior bad acts or to request a limiting instruction concerning that evidence. Because
        the defendant must satisfy both prongs of the Strickland test to prevail on his claim of
        ineffective assistance of counsel, we may reject his claim solely on the basis of his inability to
        satisfy the prejudice prong. Id. at 697.
¶ 100       The defendant challenges the evidence that he intentionally failed physical training
        requirements so he would qualify for IRR status and the evidence that he did not have a
        concealed carry permit. We do not believe this evidence was prejudicial enough to adversely
        affect the outcome of his trial. The defendant testified that he applied for IRR status so that he
        would be able to care for his newborn daughter and his ailing father. He explained that it was
        necessary for him to fail the physical training requirements in order to qualify. The defendant
        also told Agent Jennings that his pistol was not a “concealable” weapon, and there was
        evidence that he did not normally carry a weapon. Because we find that a different outcome is
        not reasonably probable, we conclude that the defendant’s claim of ineffective assistance of
        counsel must fail.

¶ 101                                     III. CONCLUSION
¶ 102      For the foregoing reasons, we affirm the defendant’s conviction.

¶ 103      Affirmed.




                                                    - 18 -